DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-9, and 11-19 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Drexler, Reg. No. 47535  on  05/19/2021.
The following claims drafted by the examiner and considered to distinguish patentably over the art of record in this application, has been presented to the applicant for consideration.
EXAMINER’S AMENDMENT

Amended claims
1.	(Currently Amended) A frequency spectrum allocation method for an overlapped multiplexing system, comprising:
determining channel bandwidth for an overlapped multiplexing system, and obtaining first bandwidth for an overlapped time division multiplexing signal, wherein the first bandwidth is processing bandwidth for the  overlapped time division multiplexing signal, wherein the processing bandwidth for the  overlapped time division multiplexing signal refers to a bandwidth range in which the  overlapped time division multiplexing signal energy percentage reaches a specific percentage of total energy of the  overlapped time division multiplexing signal;
obtaining second bandwidth other than the first bandwidth in the channel bandwidth for the overlapped multiplexing system; and
allocating the second bandwidth to a non-overlapped-multiplexing signal.

2.	(Original) The method according to claim 1, wherein the allocating the second bandwidth to a non-overlapped-multiplexing signal comprises:
obtaining a pre-allocated signal type and carrier frequency that correspond to the allocation of the second bandwidth; and
transmitting, at the carrier frequency corresponding to the second bandwidth, a non-overlapped-multiplexing signal corresponding to the signal type and the carrier frequency.

3.	(Currently Amended) The method according to claim 1, wherein the allocating the second bandwidth to a non-overlapped-multiplexing signal comprises:
detecting whether a non-overlapped-multiplexing signal whose communication frequency band overlaps a communication frequency band of the  overlapped time division multiplexing signal is valid, wherein a non-overlapped-multiplexing signal is valid when this non-overlapped-multiplexing signal is allowed to be transmitted in a carrier frequency range to which the  overlapped time division multiplexing signal belongs; and
allocating the second bandwidth to any one or more of valid non-overlapped-multiplexing signals.

4.	(Currently Amended) The method according to claim 1, wherein after the allocating the second bandwidth to a non-overlapped-multiplexing signal on a channel, the method further comprises:
performing coding and modulation on the  overlapped time division multiplexing signal according to a modulation method for the  overlapped time division multiplexing signal, and performing coding and modulation on the non-overlapped-multiplexing signal according to a modulation method for the non-overlapped-multiplexing signal; and
separately transmitting a coded and modulated overlapped time division multiplexing signal and a coded and modulated non-overlapped-multiplexing signal to a decoder side through the channel within corresponding bandwidth.

5.	(Cancelled) 

6.	(Currently Amended) A frequency spectrum allocation apparatus for an overlapped multiplexing system, comprising a hardware processor and a memory, the hardware processor is configured to execute programming modules stored in the memory, and the programming modules comprise:
a first obtaining module, configured to: determine channel bandwidth for an overlapped multiplexing system, and obtain first bandwidth for an  overlapped time division multiplexing signal, wherein the first bandwidth is processing bandwidth for the  overlapped time division multiplexing signal, wherein the processing bandwidth for the  overlapped time division multiplexing signal refers to a bandwidth range in which the  overlapped time division multiplexing signal energy percentage reaches a specific percentage of total energy of the  overlapped time division multiplexing signal;
a second obtaining module, configured to: obtain second bandwidth other than the first bandwidth in the channel bandwidth for the overlapped multiplexing system; and
an allocation module, configured to: allocate the second bandwidth to a non-overlapped-multiplexing signal.

7.	(Original) The apparatus according to claim 6, wherein the allocation module comprises:
an obtaining submodule, configured to: obtain a pre-allocated signal type and carrier frequency that correspond to the allocation of the second bandwidth; and
a second bandwidth signal transmission submodule, configured to: transmit, at the carrier frequency corresponding to the second bandwidth, a non-overlapped-multiplexing signal corresponding to the signal type and the carrier frequency.

8.	(Currently Amended) The apparatus according to claim 6, wherein the allocation module comprises:
a detection submodule, configured to: detect whether a non-overlapped-multiplexing signal whose communication frequency band overlaps a communication frequency band of the  overlapped time division multiplexing signal is valid, wherein a non-overlapped-multiplexing signal is valid when this non-overlapped-multiplexing signal is allowed to be transmitted in a carrier frequency range to which the  overlapped time division multiplexing signal belongs; and
an allocation submodule, configured to: allocate the second bandwidth to any one or more of valid non-overlapped-multiplexing signals.

9.	(Currently Amended) The apparatus according to claim 6, wherein the programming modules further comprise:
a coding and modulation module, configured to: perform coding and modulation on the  overlapped time division multiplexing signal according to a modulation method for the  overlapped time division multiplexing signal, and perform coding and modulation on the non-overlapped-multiplexing signal according to a modulation method for the non-overlapped-multiplexing signal; and
a transmission module, configured to: separately transmit a coded and modulated overlapped time division multiplexing signal and a coded and modulated non-overlapped-multiplexing signal to a decoder side through a channel within corresponding bandwidth.

10. 	(Cancelled) 

11.(Previously Presented) A non-transitory storage medium, wherein the storage medium comprises a stored program, and when the program runs, a device on which the storage medium is located is controlled to perform the frequency spectrum allocation method for an overlapped multiplexing system according to claim 1.

12. (Previously Presented) A processor, wherein the processor is configured to run a program, and when the program runs, the frequency spectrum allocation method for an overlapped multiplexing system according to claim 1 is performed.

13. (Currently Amended) The method according to claim 2, wherein after the allocating the second bandwidth to a non-overlapped-multiplexing signal on a channel, the method further comprises:
performing coding and modulation on the  overlapped time division multiplexing signal according to a modulation method for the  overlapped time division multiplexing signal, and performing coding and modulation on the non-overlapped-multiplexing signal according to a modulation method for the non-overlapped-multiplexing signal; and
separately transmitting a coded and modulated overlapped time division multiplexing signal and a coded and modulated non-overlapped-multiplexing signal to a decoder side through the channel within corresponding bandwidth.

14. (Currently Amended) The method according to claim 3, wherein after the allocating the second bandwidth to a non-overlapped-multiplexing signal on a channel, the method further comprises:
performing coding and modulation on the  overlapped time division multiplexing signal according to a modulation method for the  overlapped time division multiplexing signal, and performing coding and modulation on the non-overlapped-multiplexing signal according to a modulation method for the non-overlapped-multiplexing signal; and
separately transmitting a coded and modulated overlapped time division multiplexing signal and a coded and modulated non-overlapped-multiplexing signal to a decoder side through the channel within corresponding bandwidth.

15. (Currently Amended) The apparatus according to claim 7, wherein the apparatus further comprises:
a coding and modulation module, configured to: perform coding and modulation on the  overlapped time division multiplexing signal according to a modulation method for the  overlapped time division multiplexing signal, and perform coding and modulation on the non-overlapped-multiplexing signal according to a modulation method for the non-overlapped-multiplexing signal; and
a transmission module, configured to: separately transmit a coded and modulated overlapped time division multiplexing signal and a coded and modulated non-overlapped-multiplexing signal to a decoder side through a channel within corresponding bandwidth.

16. (Currently Amended) The apparatus according to claim 8, wherein the apparatus further comprises:
a coding and modulation module, configured to: perform coding and modulation on the  overlapped time division multiplexing signal according to a modulation method for the  overlapped time division multiplexing signal, and perform coding and modulation on the non-overlapped-multiplexing signal according to a modulation method for the non-overlapped-multiplexing signal; and
a transmission module, configured to: separately transmit a coded and modulated overlapped time division multiplexing signal and a coded and modulated non-overlapped-multiplexing signal to a decoder side through a channel within corresponding bandwidth.

17. (Previously Presented) A processor, wherein the processor is configured to run a program, and when the program runs, the frequency spectrum allocation method for an overlapped multiplexing system according to claim 2 is performed.

18. (Previously Presented) A processor, wherein the processor is configured to run a program, and when the program runs, the frequency spectrum allocation method for an overlapped multiplexing system according to claim 3 is performed.

19. (Previously Presented) A processor, wherein the processor is configured to run a program, and when the program runs, the frequency spectrum allocation method for an overlapped multiplexing system according to claim 4 is performed.

20. 	(Cancelled)

END of Amended Claims

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The applicant approved the amendments proposed by the examiner.
Regarding claim 1, the prior art of record does not teach “obtaining first bandwidth for an overlapped time division multiplexing signal, wherein the first bandwidth is processing bandwidth for the overlapped time division multiplexing signal, wherein the processing bandwidth for the overlapped time division multiplexing signal refers to a bandwidth range in which the overlapped time division multiplexing signal energy percentage reaches a specific percentage of total energy of the overlapped time division multiplexing signal” in combination with the other limitations of claim 1. Therefore, claim 1 is allowed. Dependent claims 2-4, 11-14, and 17-19 are allowed for depending from claim 1. Independent claim 6 is allowed for the same reason of allowing claim 1. Dependent claims 7-9, and 15-16 are allowed for depending from claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID M ELNOUBI whose telephone number is (571)272-9732.  The examiner can normally be reached on Monday-Friday 9:30AM to 6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAID M ELNOUBI/Examiner, Art Unit 2644